UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X             For Online Publication Only
JOVANNI G. WHYTE,

                                   Plaintiff,
                                                                      ORDER
                 -against-                                            20-CV-00240 (JMA) (AYS)

SUFFOLK COUNTY,

                                     Defendant.
--------------------------------------------------------X
JOAN M. AZRACK, United States District Judge:

        On January 14, 2020, pro se plaintiff Jovanni G. Whyte (“Plaintiff”) filed a complaint

against Suffolk County (“Defendant”) together with an incomplete application to proceed in forma

pauperis. (ECF Nos. 1, 2.) Accordingly, by Notice of Deficiency dated January 15, 2020,

Plaintiff was instructed to complete and return the enclosed application to proceed in forma

pauperis within fourteen (14) in order for his case to proceed. (ECF No. 5.) On January 29,

2020, Plaintiff filed a second application to proceed in forma pauperis. (ECF No. 7.) For the

reasons that follow, the applications to proceed in forma pauperis are denied without prejudice

and with leave to renew upon completion of the annexed AO 239 in forma pauperis application

form (the “Long Form Application”). Alternatively, Plaintiff may remit the $400.00 filing fee.

        On the application filed on January 14, 2020, Plaintiff left blank the question that calls for

the name and address of his employer and wrote “N/A” in response to the questions that call for

the amount of wages or pay received. (ECF No. 2.) Plaintiff did not answer any other questions

on the form. (Id.) On the application filed on January 29, 2020, Plaintiff reports that he is

employed by “SCO Family of Service” and that his bi-weekly wages are “under $30,000” gross

and his take-home pay is “under $23,000.” (ECF No. 7.) He also checked the boxes to indicate

that he has not received any money from any other source within the last twelve (12) months. (Id.
¶ 3.) Plaintiff avers that he has $100.00 in cash or in a checking or savings account, but reports

no regular monthly expenses, including housing, transportation, utilities, or otherwise. Rather,

Plaintiff wrote “N/A” in response to the remaining questions numbered 5 through 8. (Id. ¶¶ 5–8.)

Furthermore, Plaintiff crossed out “under penalty of perjury” at the end of the form where he was

to declare that the information in his in forma pauperis application is true. (ECF No. 7 at 2.)

         Because the responses provided by Plaintiff on the two in forma pauperis applications do

not permit the Court to conclude that Plaintiff is qualified to proceed in forma pauperis, Plaintiff’s

applications are denied without prejudice to a renewal thereof upon completion of Long Form

Application annexed to this Order. Under the circumstances, Plaintiff can best set forth his

current financial position on the AO 239 in forma pauperis application form. Plaintiff is directed

to either complete and return the enclosed Long Form Application or remit the $400.00 filing fee 1

within fourteen (14) days from the date of this Order. Plaintiff is cautioned that a failure to timely

comply with this Order will lead to the dismissal of the complaint without prejudice and judgment

will enter.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

         The Clerk of Court shall mail a copy of this Order and the AO 239 in forma pauperis

application form to Plaintiff at his last known address.

SO ORDERED.

Dated:     February 27, 2020
           Central Islip, New York                                        __/s/ (JMA)__________
                                                                          Joan M. Azrack
                                                                          United States District Judge


1
  Plaintiff is cautioned that, once paid, there are no refunds of the filing fee regardless of the outcome of Plaintiff’s
claims. The Court suggests that Plaintiff consider the pleading requirements of Federal Rules of Civil Procedure 8.


                                                           2
